  IG IN .'. L                                          If . .                     . ;;_·
                                                       '· . USl)f;,:SD,\ .
                                                       •.       .,   ·:..:<,,t,


                                                            DOCT'.\ I!.'\ i
UNITED STATES DISTRICT COURT
                                                            ELE CTRO,ICALLY FlLED
SOUTHERN DISTRICT OF NEW YORK
                                                            DOC il ·
UBS AG ,   LONDON BRANCH,                                                                  l / ,....,; ~'l
                                                                                           (/y/
                                                            DATF i !LED: _ ._._.....;...,...___.__,
                                                       !.=====;::::;:;::===~·,
                                   Plaintiff ,

                  - against -                      19 Civ . 10786 (LLS)

GREKA INTEGRATED ,        INC .,                     OPINION & ORDER

                                   Defendant .


      On March 23 , 2021 , plaintiff UBS AG , London Branch (" UBS " )

moved pursuant to Federal Rule of Civil Procedure 64 and CPLR §

5229 for an order (i)        authorizing UBS to examine defendant Greka

Integrated ,    Inc .   ("GIT " ) concerning any assets belonging to it ,

including permitting UBS to serve document requests and

interrogatories , and take depositions ; and (ii)           restraining GIT ,

and any person , company , or other entity controlled by GIT,                              from

transferring or otherwise dissipating any of its assets . On

April 6 , 2021 , defendant GIT filed a motion opposing plaintiff ' s

request and moving for reconsideration of the Court 's April 23 ,

2020 grant of summary judgment in favor of plaintiff , and upon

reconsideration ,       for an order vacating that ruling and entering

summary judgment in GIT ' s favor . The parties ' motions are

disposed of as follows :

      1.   GIT ' s Motion for Reconsideration and Summary Judgment

      Under Fed. R . Civ . P . 54 and Local Rule 6 . 3 , a party may

move for reconsideration within fourteen          (14) days after the

entry of the Court ' s determination of the original motion , or in

the case of a court order resulting in a judgment , within
                                          - 1-
fourteen   (14) days after the entry of the judgment .

     The Court entered its Summary Judgment Order on April 23 ,

2020 . 0kt . No.   38 . That Order held GI T liable for $100 million

for repayment of the two loans , plus interest , fees and costs.

Nearly one year later, GIT filed its current motion for

reconsideration. 0kt . No. 75 . While GIT ' s motion is untimely ,

the Court will consider the merits of its argument.

      During the bankruptcy proceedings , and subsequent to the

Guaranties, plaintiff ' s affiliate , UBS AG, Stamford Branch , and

the respective Court-appointed Bankruptcy Trustees executed the

Trustee Credit Agreements , whereby UBS loaned money to the

Trustees to enable the Borrower to continue its operations and

maintain the value of its assets . 0kt. No.          42 at 8 - 9 . GIT argues

that those Trustee Credit Agreements modified the Borrower ' s

obligations without GIT ' s consent and therefore discharged GIT

from liability under its Guaranties . Of . Br . at 2 . GIT moves for

summary judgment and the dismissal of plaintiff ' s claims on that

basis.

      While an increase in credit to a borrower may discharge a

guaranty in certain circumstances , one purpose of that discharge

is to prevent further borrowing which may cause a default that

implicates the guaranty .     See Cmty. Nat ' l Bank and Tr. Co. v .

Cognetta , 88 A . D.2d 897 , 898   (2d Dep ' t   1982). Here , the

advancement of the loan that increased the Borrower ' s obligation

occurred after the Borrowers were already in default , and after


                                     - 2-
GIT ' s obligations under the Guaranties had already vested . The

post - bankruptcy agreements did not increase GIT ' s risk or make

it liable for the funds advanced thereunder . 1

      Plaintiff also argues that Section 2.02 of the Guaranties

waives the Guarantor ' s right to contest liability in these

circumstances . Pl. Br. at 9 - 10 . More specifically , plaintiff

states that the various arguments GIT raises regarding the

impact of the Trustee Credit Agreement on the Guarantor ' s

obligations are barred by the clear language of the Guaranties ,

which provide that the obligations are "absolute , irrevocable ,

and unconditional .         irrespective of any other circumstance

whatsoever that might otherwise constitute a legal or equitable

discharge or defense ." Guaranties§ 2 . 02 , 0kt . Nos . 25 - 5 , 25 - 6 .

" Courts enforce absolute guarantees that include waivers of

defenses and counterclaims . " In re S . Side House , LLC , 470 B.R .

659 , 675 (Bankr . E.D.N . Y. 2012) (collecting cases) .

      Defendant does not address the waiver provision or contest

plaintiff's argument in its briefing , and the Court concludes

that GIT therefore concedes the issue and acknowledges that its

defenses are barred by Section 2 . 02 . See Scott v . JPMorgan Chase

& Co. , No . 13 CIV . 646 KPF , 2014 WL 338753 , at *10        (S . D. N. Y.

Jan . 30 , 2014), aff ' d , 603 F. App'x 33 (2d Cir. 2015) (collecting

cases in support of the proposition that a party may be deemed



1 As both parties note , the Court's April 1 , 2021 ruling held that Section
9.03(a) of the Credit Agreements did not extend liability to GIT for the
amounts of working capital advanced under the Trustee Credit Agreements .
                                      - 3-
'
    to have conceded an argument by failing to address it in its

    briefing).

         GIT ' s motion for summary judgment and dismissal of UBS 's

    claims is denied, and the Court's previous decisions as to GIT's

    liability remain final.

         At this point , there is no just reason to delay an entry of

    final judgment pursuant to Fed . R. Civ . P . 54(b) . All claims as

    to defendant ' s liability are finally decided , and the entry of

    judgment should not be delayed awaiting the determination of

    matters before Magistrate Judge Fox. Under the Order dated April

    1 , 2021 , Judge Fox is determining the reasonableness and

    arithmetic calculation of the amounts owed for interest ,

    Administrative Agent Fees and Deferred Closing Fees , Performance

    Payments , Advisory and Collateral Management fees , and Legal

    fees and costs , but those are matters separate from the entry of

    judgment . See Fed. R . Civ. P . 58 (e ) ; see also Correspondent

    Servs . Corp. v . J . V.W . Invs. Ltd ., No . 99 CIV. 8934   (RWS) , 2003

    WL 221746, at *3 (S.D . N.Y . Jan. 31 , 2003)   ("there is no just

    reason for delay in the entry of a final judgment on liability ,

    given that the largely ministerial task of determining the

    amount and reasonableness of attorneys '     fees and expenses will

    not affect that judgment. " ) (internal citations and quotation

    marks omitted). Disposal of those matters will commence the

    running of the time for appeal under Fed . R . App.      P. 4 .

         The Clerk is therefore directed to enter final judgment


                                       - 4-
with respect to defendant GIT in the amount of $100 million of

unpaid principal , plus interest , fees , and costs .

      2. UBS ' s Motion for Examination of GIT ' s Assets and for a
         Temporary Restraining Order

      Given the entry of final judgment making the New York State

relief under CPLR Articles 52 and 54 available to UBS , there is

no need to award the requested prejudgment relief , and the

motion for it (0kt . No . 70)    is denied .

      So ordered .

Dated :    New York , New York
           May 4 , 2021


                                               L~       L - ~~~
                                               Louis L. Stanton
                                                  U. S . D. J .




                                    - 5-
